Citation Nr: 1812258	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-30 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for Gulf War Syndrome.  

3.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for nosebleeds, to include as due to an undiagnosed illness or as secondary to service-connected sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from November 1988 to May 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran's claims file is currently under the jurisdiction of the New Orleans, Louisiana RO.

In November 2017, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
  
The May 2010 rating decision also denied entitlement to service connection for sinusitis, entitlement to service connection for headaches, entitlement to service connection for hypertension and entitlement to service connection for irritable bowel syndrome.  In June 2011, the Veteran filed a notice of disagreement as to the May 2010 rating decision and a statement of the case was issued in July 2014.  A March 2015 rating decision granted service connection for headaches, irritable bowel syndrome, hypertension and sinusitis.  As this represents a total grant of the benefits sought on appeal with respect to these issues, they are no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1159 (Fed. Cir. 1997).

In Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000), the Federal Circuit held that VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which the Veteran can obtain the benefit sought.  Accordingly, the Veteran's appeal as to service connection for nosebleeds has been expanded to include entitlement to service connection under the theory of secondary service connection, and has been characterized as stated on the title page.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  

The issue of entitlement to service connection for nosebleeds, to include as due to an undiagnosed illness, or as secondary to service-connected sinusitis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2017 statement in support of claim, the Veteran requested that the appeal for entitlement to service connection for memory loss be withdrawn.  

2.  On the record, at the November 2017 Board hearing, the Veteran requested that the appeal for entitlement to service connection for Gulf War Syndrome be withdrawn.

3.  The competent evidence of record does not demonstrate a diagnosis of chronic fatigue syndrome proximate to the claim or during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for memory loss have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§  20.202, 20.204 (2017).

2.  The criteria for withdrawal of the issue of entitlement to service connection for Gulf War Syndrome have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Withdrawal

The Veteran has perfected an appeal as to the issues of entitlement to service connection for memory loss and entitlement to service connection for Gulf War Syndrome. 

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204 (b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204 (a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (b) (1).

Following certification of the appeal to the Board and prior to promulgation of a decision in this case, the Veteran requested the withdrawal of the issue of entitlement to service connection for memory loss in a November 2017 statement in support of claim.  See VA Form 21-4138 Statement in Support of Claim received November 2017.  Additionally, following certification of the appeal to the Board and prior to promulgation of a decision in this case, the Veteran requested withdrawal of the issue of entitlement to service connection for Gulf War Syndrome.  The request was made on the record during the November 2017 hearing, satisfying the pertinent criteria for withdrawal.  There remains no allegation of error of fact or law for appellate consideration.  As the Board does not have jurisdiction to review the issues of entitlement to service connection for memory loss and entitlement to service connection for Gulf War Syndrome, the issues are dismissed.  

Chronic Fatigue Syndrome

The Veteran asserts that he has chronic fatigue syndrome that is due to his service in the Persian Gulf.  See, e.g., November 2017 Board hearing transcript.  

To establish service connection for a disability on a direct-incurrent basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  See also 38 C.F.R. § 3.303. 

In addition, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of 38 U.S.C. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For VA purposes, the diagnosis of chronic fatigue syndrome requires: (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; and (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, (x) sleep disturbance.  38 C.F.R. § 4.88a.

The Veteran's service records, to include his DD Form 214, confirm that he was deployed to the southwest Asia theater of operations during the Gulf War period. However, the records are absent for complaints of or treatment for fatigue.  They also do not show that the other factors described in 38 C.F.R. § 4.88a were present during the Veteran's active service.  They do not include a diagnosis for chronic fatigue syndrome.  As such, the service records do not show that the Veteran had chronic fatigue syndrome during active service.

The VA treatment records reflect that in April 2010 and May 2010 the Veteran complained of being fatigued.  He stated that, during the day, he finds himself tired and fatigued but denied falling asleep.  

The Veteran was provided a chronic fatigue syndrome VA examination in December 2014.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran stated that he has had fatigue since approximately 1992.  The Veteran further stated that at the same time he started feeling fatigued he was also told he snored and had apneic spells.  The Veteran reported that he was diagnosed with sleep apnea in 2011 and prescribed a CPAP machine.  The Veteran stated that he is always tired and that he works 40 hours a week without difficulty.  He additionally stated that there is nothing that his fatigue prevents him from doing.  Upon examination, the VA examiner noted that the Veteran does not require continuous medication for control of chronic fatigue syndrome.  The VA examiner further noted that the Veteran did not have acute onset of chronic fatigue syndrome and that he does not have debilitating fatigue that reduced daily activity level to less than 50 percent.  Furthermore, the VA examiner noted that the Veteran is diagnosed with sleep apnea and that sleep apnea can cause fatigue.  Additionally, the VA examiner stated that the Veteran does not have any findings, signs and symptoms attributable to chronic fatigue syndrome or any cognitive impairment attributable to chronic fatigue syndrome.  The VA examiner stated that the Veteran did not have chronic fatigue syndrome.  

Thus, the record shows that the Veteran experiences symptoms of chronic fatigue. However, it does not show that the Veteran has been diagnosed with chronic fatigue syndrome for VA purposes in accordance with 38 C.F.R. § 4.88a by a competent medical source.  Specifically, the December 2014 VA chronic fatigue syndrome examiner stated that the Veteran does not have chronic fatigue syndrome.  The December 2014 VA examiner applied the diagnostic criteria set forth in 38 C.F.R. § 4.88a to the Veteran's reported symptomatology and found that the Veteran did not meet those criteria.  The symptoms noted in the Veteran's records do not support a diagnosis for the condition under 38 C.F.R. § 4.88a.    

The Board has considered the Veteran's lay statements.  The Veteran is competent to report symptoms observable through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the diagnosis of chronic fatigue syndrome and the etiology of the Veteran's reported chronic fatigue are complex medical issues not subject to lay opinion.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran has not been shown to have the requisite medical knowledge to provide such medical opinions.  Therefore, his opinion on such matters is not due probative value, and does not weigh against the December 2014 VA examiner's opinion that the Veteran does not satisfy the diagnostic criteria for chronic fatigue syndrome.

In summary, the record does not show that the Veteran has been diagnosed with chronic fatigue syndrome for VA purposes, as provided in 38 C.F.R. § 4.88a.  The Veteran has been shown to have some of the symptoms of chronic fatigue syndrome listed in 38 C.F.R. § 4.88a (a) (3).  However, the December 2014 VA examiner attributed the Veteran's fatigue to his diagnosed sleep apnea.  As discussed above, in the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer, 3 Vet. App. at 225.  In this case, the record does not show that the Veteran has a current diagnosis of chronic fatigue syndrome in accordance with 38 C.F.R. § 4.88a.  Without evidence of such a current disability, the Board need not address the other elements of service connection. Therefore, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The issue of entitlement to service connection for memory loss is dismissed.

The issue of entitlement to service connection for Gulf War Syndrome is dismissed.

Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness, is denied.    


REMAND

The Board finds that further development is necessary before a decision on the merits may be made relating to the remaining issue on appeal.

Entitlement to Service Connection for Nosebleeds

Regarding the Veteran's claim for entitlement to service connection for nosebleeds, remand is required to provide the Veteran with a VA examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C. § 5103 (d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).

The Veteran has not yet been provided with an examination.  Here, a February 2010 Gulf War Syndrome VA examination contains a diagnosis as epistaxis.  Additionally, the Veteran's service treatment records reflect that he was treated for nosebleeds in January 1992.  Furthermore, the Veteran has competently and credibly stated that he has had nosebleeds since service.  Thus, there is evidence of a current disability, an in-service event, and an indication that the disability may be associated with service.  Accordingly, remand is required for an examination.  Additionally, the VA examiner should provide an opinion as to whether the Veteran's nosebleeds are secondary to his service-connected sinusitis.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his nosebleed disability.   Provide a copy of this remand and the record for the examiner to review.  Any all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a) Provide a diagnosis for any nosebleed disability demonstrated since service, found on current examination, or in the record.  

b)  For each nosebleed disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the condition had its onset during the Veteran's service or is otherwise etiologically related to the Veteran's service, to include the January 1992 service treatment record relating to nosebleeds.  The VA examiner must also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has an undiagnosed illness manifested by nosebleeds.  

c)  If not, whether it is at least as likely as not (50 percent or greater probability) that any nosebleed disability is proximately due to or the result of the Veteran's service-connected disabilities, specifically to include his service-connected sinusitis.  The VA examiner must address the February 2010 VA examiner's statement that the Veteran's epistaxis is secondary to his service-connected sinusitis.  

d)  If not, whether it is at least as likely as not (50 percent or greater probability) that any nosebleed disability was aggravated by the Veteran's service-connected disabilities, specifically to include his service-connected sinusitis.

"Aggravation" is defined as a worsening beyond the natural progression of the disease.  

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent statement of the case, and determine whether service connection for nosebleeds may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  The appropriate period should be allowed for response before the appeal is returned to the Board.     


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


